                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF MONTANA
                          MISSOULA DIVISION


ACE FIRE UNDERWRITERS                             CV 19-181-M-DLC-KLD
COMPANY, et al.,

                    Plaintiffs,                   ORDER

vs.

NANCY GIBSON, AS RECEIVER
FOR ROBINSON INSULATION
COMPANY; MOTORISTS
COMMERCIAL MUTUAL
INSURANCE COMPANY, et al.,

                    Defendants.

      Defendant Motorists Commercial Mutual Insurance Company moves for the

admission of Patricia Mulvoy Kipnis (Doc. 46) to practice before this Court in this

case with Shane P. Coleman to act as local counsel.

      Pro hac vice admission is governed by D. Mont. L.R. 83.1(d), which

provides in pertinent part that the attorney seeking pro hac vice admission must file

an affidavit attesting to various items enumerated at L.R. 83.1(d)(3). While

Defendant’s motion does contain an affidavit from Ms. Kipnis, the affidavit fails to

address items 83.1(d)(3)(B), (C), (D), (E), and (F). (See Doc. 46-1.)

      Accordingly, IT IS HEREBY ORDERED that Defendant’s motion to admit

Ms. Kipnis pro hac vice is DENIED without prejudice. Defendant may resubmit
its motion, provided the motion is accompanied by an affidavit that complies in

full with L.R. 83.1(d)(3).

      DATED this 18th day of March, 2020.




                                      _______________________________
                                      Kathleen L. DeSoto
                                      United States Magistrate Judge
